Citation Nr: 0103146	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  93-15 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating exceeding 10 percent for a right 
knee disability, status post medial meniscectomy, with 
atrophy.

2.  Whether the schedular criteria for an initial rating 
exceeding 20 percent were met as of November 20, 1990, and 
whether the schedular criteria for a rating exceeding 40 
percent were met as of May 25, 1999, for a lumbosacral spine 
disability, secondary to the service-connected right knee 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1973, and from July 1973 to July 1978.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), 
dated in November 1990, March 1997, and June 1998.  The 
appeal of a denial of a claim of entitlement to service 
connection for a lumbosacral spine disability is no longer 
before the Board, as the RO granted the benefit sought in the 
above mentioned rating decision of March 1997.

Regarding the issue listed as issue number two on the first 
page of the present decision, the Board notes that, that 
appeal being from the initial rating that was assigned upon 
awarding service connection for a lumbosacral spine 
disability, the entire body of evidence is for equal 
consideration and, consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  This 
consideration for potential staged ratings must be made at 
the RO level in the first instance.  If the Board finds that 
no such initial consideration has been made at the RO level, 
it then has to consider remanding the case to the RO, unless 
it is determined that by not remanding the case, there would 
be no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).  In the present case, the Board notes 
that, while the RO has not addressed the issue on appeal as 
specifically listed on the first page of this decision, it is 
clear that the RO has nevertheless considered the potential 
for staged ratings in this case, and has indeed granted 
staged ratings.  Therefore, the Board is free to review this 
particular matter at this time, as the veteran has not been 
prejudiced in any way.

A Travel Board Hearing was held on June 5, 1997, in Atlanta, 
Georgia, before the undersigned, who is a Member of the Board 
and was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It is shown, resolving reasonable doubt in favor of the 
veteran, that the functional impairment in the veteran's 
right knee is severe, as manifested by limitation of motion, 
radiologic evidence of traumatic arthritis, as well as 
objective evidence of chronic pain, swelling, weakened 
movement, excess fatigability, and atrophy.

3.  It is not shown that, between November 20, 1990, and just 
prior to October 5, 1998, the service-connected lumbosacral 
spine disability was productive of ankylosis, severe 
limitation of the motion of the lumbar spine, severe 
lumbosacral strain, or severe, or pronounced, intervertebral 
disc syndrome, with at least evidence of recurring attacks 
and only intermittent relief.

4.  It is shown, resolving any reasonable doubt in favor of 
the veteran, that the functional impairment in the veteran's 
lumbosacral spine was productive, as of October 5, 1998, of a 
pronounced intervertebral disc syndrome.

5.  The veteran has a High School level of education, with 
additional training as a carpenter, and he was last employed 
approximately in 1987.

6.  The veteran meets the requisite of having one service-
connected disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent, and it is shown by the evidence of record that 
his service-connected disabilities are of such severity as to 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 30 percent schedular rating for the service-connected 
right knee disability, status post medial meniscectomy, with 
atrophy, is warranted.  38 U.S.C.A. § 1155 (West 1991 and 
Supp. 2000); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71, 4.71a, Part 4, Diagnostic Code 5257 (2000).

2.  The schedular criteria for an initial rating exceeding 20 
percent for a lumbosacral spine disability, secondary to the 
service-connected right knee disability,
were not met as of November 20, 1990.  38 U.S.C.A. § 1155 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Part 4, Diagnostic Codes 5286, 5289, 5292, 
5293, 5295 (2000).

3.  The schedular criteria for a 60 percent rating for a 
lumbosacral spine disability, secondary to the service-
connected right knee disability, were met as of October 5, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Part 4, Diagnostic Code 5293 (2000).

4.  A total rating based on individual unemployability due to 
service-connected disabilities is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that recently-enacted legislation 
reiterates and clarifies VA's well-known duty to assist 
claimants in the development of their claims for VA benefits.  
This duty to assist requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  This includes 
assistance in obtaining the claimant's service and VA medical 
records, records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist a 
claimant in developing his or her claim for VA benefits also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Notwithstanding all of the 
above, every claimant has the responsibility to present and 
support his or her claim for VA benefits, but the Secretary 
shall give the benefit of the doubt to the claimant whenever 
there is an approximate balance of positive and negative 
evidence regarding any issue that is material to the 
determination of the matter in question.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, and 5107; hereinafter referred to as "the VCAA").

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

The United States Court of Appeals for Veterans Claims ("the 
Court") has emphasized the importance of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 to cases in which higher ratings 
for service-connected disabilities of the musculoskeletal 
system are sought by a claimant, by holding that Diagnostic 
Code 5201 of the Schedule (which addresses limitation of the 
motion of the arm) does not subsume 38 C.F.R. § 4.40, and 
that 38 C.F.R. § 4.14 (which prohibits the evaluation of the 
same disability under various diagnoses) does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In DeLuca, the 
Court also emphasized, in determining the rating warranted 
for a service-connected musculoskeletal disability, the need 
to consider whether the joint exhibits additional 
symptomatology such as weakened movement, excess 
fatigability, or incoordination, measured in degrees of 
range-of-motion loss, as required by 38 C.F.R. § 4.45.  
DeLuca, at 207.

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal has 
been obtained and developed by the agency of original 
jurisdiction.  Accordingly, no further assistance to the 
veteran is warranted at this time.

First Issue
Entitlement to a rating exceeding 10 percent for a right knee 
disability,
status post medial meniscectomy, with atrophy:

The veteran contends that his service-connected right knee 
disability should be rated higher than evaluated.

A review of the files reveals that the service-connected 
right knee disability is currently rated as 10 percent 
disabling under Diagnostic Code 5259 of the Schedule.  This 
diagnostic code provides for such a rating when there is 
evidence of symptomatic removal of the semilunar cartilage.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5259.

The Schedule also provides for a 10 percent rating when there 
is evidence of other impairment of the knee manifested by 
slight recurrent subluxation or lateral instability 
(Diagnostic Code 5257); limitation of the flexion of the leg 
to 45 degrees (Diagnostic Code 5260); limitation of the 
extension of the leg to 10 degrees (Diagnostic Code 5261); 
and impairment of the tibia and fibula manifested by slight 
knee or ankle disability (Diagnostic Code 5262). 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5257, 5260, 5261, 5262.

Additionally, it is noted that Diagnostic Codes 5003 and 5010 
mandate that the rating of degenerative arthritis, or 
traumatic arthritis, is to be accomplished, when there is 
limitation of motion that is at least compensable, under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 also provides for a 10 
percent rating for each such major joint or groups of joints 
affected by limitation of motion when the limitation of 
motion is noncompensable, and for ratings of 10 or 20 percent 
when there is no objective evidence of actual limitation of 
motion.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 
and 5010.

A 20 percent rating would be warranted for other impairment 
of the knee manifested by moderate recurrent subluxation or 
lateral instability (Diagnostic Code 5257); dislocation of 
the semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint (Diagnostic 
Code 5258); limitation of flexion to 30 degrees (Diagnostic 
Code 5260); limitation of extension to 15 degrees (Diagnostic 
Code 5261); and for impairment of the tibia and fibula 
manifested by malunion, with moderate knee or ankle 
disability (Diagnostic Code 5262).  38 C.F.R. § 4.71a, Part 
4, Diagnostic Codes 5257, 5258, 5260, 5261, 5262.

A 30 percent rating would be warranted for ankylosis of the 
knee at a favorable angle in full extension, or in slight 
flexion between zero and ten degrees (Diagnostic Code 5256); 
other impairment of the knee manifested by severe recurrent 
subluxation or lateral instability (Diagnostic Code 5257); 
limitation of flexion to 15 degrees (Diagnostic Code 5260); 
limitation of extension to 20 degrees (Diagnostic Code 5261); 
and for impairment of the tibia and fibula manifested by 
malunion, with marked knee or ankle disability (Diagnostic 
Code 5262).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5256, 5257, 5260, 5261, 5262.

Ratings higher than 30 percent (ranging between 40 and 60 
percent) would be warranted if there were evidence of 
ankylosis of the knee in flexion at 10 degrees or more 
(Diagnostic Code 5256); limitation of the extension of the 
leg to at least 30 degrees (Diagnostic Code 5261); or 
impairment of the tibia and fibula manifested by nonunion, 
with loose motion requiring brace (Diagnostic Code 5262).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5256, 5261, 5262.

According to Plate II of 38 C.F.R. § 4.71, full 
flexion/extension of the knee is accomplished between zero 
and 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Additionally, it is noted that, in the case of Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), the Court held that a 
rating for facial scars could be granted in addition to a 
rating for facial muscle damage without violating VA's 
regulatory prohibition set forth in 38 C.F.R. § 4.14 against 
rating a single disability under different diagnoses, or 
ratings, as long as none of the symptomatology for any of the 
conditions was duplicative of, or overlapping with, the 
symptomatology of the other conditions.  Esteban, at 261-262.

Scars are to be granted a 10 percent rating if it is 
objectively shown that they are superficial, and poorly 
nourished, with repeated ulceration, or superficial, and 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 7803, 7804.

Also, in a precedent opinion, VA's General Counsel, citing 
the case of Esteban, held that a claimant who has both 
arthritis and instability of the knee may obtain separate 
ratings under Diagnostic Codes 5010 and 5257 of the Schedule.  
See VAOPGCPREC 23-97 (July 1, 1997).

The report of a private March 1996 MRI of the veteran's right 
knee reveals the following findings:

No definite tear of the medial or lateral 
meniscus is noted.  The anterior horn of 
the medial meniscus appears somewhat 
shortened.  The posterior and anterior 
cruciate ligaments appear intact.  
Collateral ligaments appear intact.  
There is minimal fluid in the joint 
space. The bone marrow signal from the 
bony structures appears normal.  No other 
abnormality noted.

According to an October 1996 VA compensation and pension 
examination report, the veteran had been examined four years 
before, at which time a right knee arthrotomy scar had been 
described as a six cm linear, pale, well-healed, slightly 
tender scar located on the anteromedial aspect of the joint 
adjacent to the medial margin of the corresponding patella.  
The examiner noted at this time that "[t]he present status 
of the scar has not changed."  On examination, knee deep 
tendon reflexes were 3+, bilaterally, and the scar was noted 
to be well-healed, pale, and non-tender, "much as it was 
noted in 1992 by this examiner."  There was no evidence of 
inflammatory reaction along the locus of the scar, nor was 
there any soft tissue swelling, redness, or increased heat 
around the knee joints.

The above examination report further reveals that knee 
extension was accomplished to zero degrees, bilaterally, 
while knee flexion was accomplished to 130 degrees, also 
bilaterally.  In performing these movements, however, the 
examiner noted that the veteran made facial expressions of 
pain, with twitching and trembling, "suggestive of an 
ongoing supratentorial process complicating this picture."  
McMurray sign was negative, bilaterally, and there was no 
laxity of the cruciate or collateral ligaments of either 
knee, but the patellar grinding test was positive, 
bilaterally.  Again, the examiner emphasized that, in 
performing these maneuvers, the veteran cried out and 
complained, and stated that it was his back that was 
troubling him more than anything else.  The examiner further 
stated that the veteran seemingly was troubled with right 
knee discomfort, but that there was no objective evidence of 
any inflammatory arthritis involving that joint.  "He may 
have ongoing osteoarthritis, but the manner in which he 
portrays himself seems to indicate that this is also an 
ongoing supratentorial element that is complicating the 
conditions indicated above."  The diagnosis was listed as 
follows:

Post-operative status medial meniscectomy 
of the right knee with a well-healed scar 
and persisting subjective complaints.

An October 1996 VA radiology diagnostic report reveals the 
following objective findings and impression:

There [is] narrowing of the medial 
compartment of the knee.  No significant 
degenerative changes are evident, 
however.  There may be very minimal 
calcification in the region of the medial 
meniscus.  There is no eviden[ce] of 
fracture o[r] dislocation.

Impression:  S/p meniscectomy by history 
with narrowing of the medial compartment 
and questionably minimal calcification in 
the region of the meniscus.

The record also contains the veteran's private physician's 
answers to specific questions related to the veteran's 
service-connected disabilities of the right knee and 
lumbosacral spine.  In this document, which the RO marked as 
received on October 5, 1998, the subscribing physician stated 
that the veteran had complete ranges of motion in his right 
knee, accompanied by discomfort on full flexion of the right 
knee joint.  He also stated, answering the questions 
contained in the questionnaire, that the intensity of the 
pain or discomfort was moderate, that the pain was frequent 
and the severe fatigue was occasional, that the pain resulted 
in the veteran's inability to perform normal working 
movements of the body with normal excursion, and that the 
veteran experienced both less and more movement than normal, 
weakened movement, excess fatigability, and pain on movement, 
as well as swelling, deformity or atrophy of disuse, due to 
the service-connected disability.  In his opinion, the 
veteran was so impaired from his service-connected 
disabilities as to be unable to perform any work on a regular 
sustained basis.  Also, he stated the following:

This [veteran]'s service connected 
disability over the years has created a 
psychological response, severe and 
incapacitating, for which the [veteran] 
is approved for Social Security 
disability which he is presently 
receiving on a permanent basis.

As a cover letter to his answers to the above questionnaire, 
the above private specialist subscribed a statement (which 
was dated in September 1998, but was received at the RO in 
conjunction with the above questionnaire, on October 5, 
1998), in which he indicated that the veteran's history of 
past surgeries for his right knee had "left him with an 
incompetent knee producing pain and discomfort and creating 
some atrophy of the musculature of the right lower 
extremity."  He also stated that, on ambulation, the veteran 
protected his right lower extremity, "which creates an 
excessive amount of stress upon his lumbosacral spine 
creating instability, pain and discomfort in this area."  He 
thereafter explained that there was "minimal objectivity" 
in the symptoms "since these are neurological problems which 
create pain but are not objectively demonstrated by either 
reflex changes, sensory loss, or specific motor weakness."  
In conclusion, he expressed the following opinion:

This gentleman is definitely 100% 
incapacitated, disabled to work due to 
circumstances of his service connected 
disability pertaining to the right knee 
and the lumbosacral spine area.

More recently, the veteran was examined by a private 
orthopedic surgeon, in May 1999.  In his medical examination 
report of the same date, the physician related the history of 
the veteran's right knee disability, which included an 
original injury during service in 1975, and surgeries such as 
a 1975 arthrotomy and a 1984 arthroscopy, none of which had 
eliminated the pain, which the veteran said included 
occasional swelling, with popping and tenderness about the 
superior aspect of the knee.  On examination, there were no 
pathologic reflexes in the lower extremities, and there was 
tenderness about the superior pole of the right patella, with 
no effusion of the right knee and no limitation of motion of 
the knee.  There was an oblique healed incision measuring 
three inches over the medial joint line of the right knee, 
which was non-tender.  There was no evidence of cruciate or 
collateral ligament laxity, and the range of motion of the 
right knee was accomplished from zero to 110 degrees.  
Standing anterior/posterior, lateral and skyline 
roentgenograms of the right knee revealed slight narrowing of 
the patello-femoral compartment and medial compartments of 
the knee, with no evidence of sclerosis or spur formation.  
The pertinent impression, and a brief discussion of it, were 
listed as follows:

Impression:  Mild, early, post-traumatic 
arthritis, right knee, without 
ligamentous or capsular compromise.

Discussion:  There is no objective 
evidence to support the degree of pain 
which he appears to have in his right 
knee.

At the June 1997 Travel Board Hearing, the veteran restated 
his contentions of record to the effect that his right knee 
disability is currently much more disabling than evaluated, 
with symptoms including chronic pain, swelling, weakness and 
fatigability, all of which considerably impaired the function 
of his right lower extremity.

As discussed above, the scar on the veteran's right knee is 
nontender and well healed, and there is no evidence of 
instability of the knee.  Therefore, separate ratings based 
on both additional medical conditions are not warranted.  
Also, the record shows that there is no ankylosis in the 
veteran's right knee, dislocation of the semilunar cartilage, 
with frequent episodes of "locking," as well as no evidence 
of degrees of limitation of flexion or extension that would 
warrant a rating exceeding 10 percent.

Notwithstanding the above, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 4.45, as discussed in 
DeLuca, are of singular importance in this particular case. 
As noted earlier, a private specialist has specifically 
stated that, because of his service-connected musculoskeletal 
disabilities, the veteran suffers from constant pain that 
results in his inability to perform normal working movements 
of the body with normal excursion.  He also has asserted that 
the veteran experiences both less and more movement than 
normal in his right knee, as well as weakened movement, 
excess fatigability, pain on movement, swelling, deformity, 
and atrophy, all because of his service-connected 
disabilities, and that, in his opinion, the veteran is so 
impaired from his service-connected disabilities as to be 
unable to perform any work on a regular sustained basis.  The 
veteran's statements in this regard are also considered 
credible and probative.  Therefore, the Board finds, 
resolving any reasonable doubt in favor of the veteran, and 
based on the holding by the Court in DeLuca, that the 
functional impairment in the veteran's right knee is severe, 
as manifested by limitation of motion, radiologic evidence of 
traumatic arthritis, as well as objective evidence of chronic 
pain, swelling, weakened movement, excess fatigability, and 
atrophy.

In view of the above, the Board concludes that a 30 percent 
rating for the service-connected right knee disability, 
status post medial meniscectomy, with atrophy, is warranted.

Finally, the Board notes that a referral to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for additional consideration of this particular 
claim for a possible extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is unnecessary at this time, insofar as it is 
not shown that the case presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.

Second Issue
Whether the schedular criteria for an initial rating 
exceeding 20 percent were met as of November 20, 1990, and 
whether the schedular criteria for a rating exceeding 40 
percent were met as of May 25, 1999, for a lumbosacral spine 
disability, secondary to the service-connected right knee 
disability:

A review of the file reveals that, in a March 1997 rating 
decision, the RO granted service connection for a lumbosacral 
spine disability, secondary to the service-connected right 
knee disability, and rated the disability as 20 percent 
disabling, effective November 20, 1990, which was the date 
when the RO received the veteran's claim for secondary 
service connection.  The 20 percent rating was assigned under 
Diagnostic Code 5293 of the Schedule, which provides for such 
a rating when there is moderate intervertebral disc syndrome, 
with recurrent attacks, and under Diagnostic Code 5295, which 
provides for such a rating when there is lumbosacral strain, 
with muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in the standing position.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5293, 5295.  The 
RO explained, however, that it was deducting 10 percent from 
the 20 percent that was warranted, based on their 
determination that, prior to the aggravation of the veteran's 
back because of his right knee disability, the nonservice-
connected lumbosacral spine disability was already 10 percent 
disabling.  A 10 percent rating was thus assigned, effective 
from November 20, 1990.

In a February 2000 rating decision, the RO determined that, 
as of May 25, 1999, the service-connected lumbosacral spine 
disability fulfilled the criteria for a 40 percent rating 
under Diagnostic Codes 5293 and 5295, on account of severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief, and severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5293 and 
5295.  It was again explained to the veteran that "a 10% 
reduction is required due to existing disability of back 
condition prior to aggravation by service connected right 
knee condition.  Therefore, the net evaluation for service 
connected low back disorder for compensation is 30%."

The Board notes that the veteran has not appealed the actual 
reductions by 10 percent of the ratings assigned in the 
rating decisions of March 1997 and February 2000.  He has, 
instead, simply claimed on appeal that he believes that his 
service-connected lumbosacral spine disability should be 
rated higher than evaluated.  Consequently, the Board's task 
at this time is to determine, based upon a review of all the 
evidentiary record, whether the schedular criteria for an 
initial rating exceeding 20 percent were met as of November 
20, 1990, and whether the schedular criteria for a rating 
exceeding 40 percent were met as of May 25, 1999, for the 
service-connected lumbosacral spine disability, secondary to 
the service-connected right knee disability.

The schedular criteria for a 40 percent rating under 
Diagnostic Codes 5293 and 5295 were already discussed.  A 40 
percent rating may be warranted as well if there is favorable 
ankylosis, or severe limitation of the motion of the 
lumbosacral spine.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5289 and 5292.

A 50 percent rating may be warranted if there is evidence of 
unfavorable ankylosis of the lumbosacral spine (Diagnostic 
Code 5289), while a 60 percent rating may be warranted if 
there is evidence of complete bony fixation (ankylosis) of 
the lumbosacral spine, at a favorable angle (Diagnostic Code 
5286), or a pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief (Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5286, 5289, 5293.

A 100 percent (total) rating may be warranted for complete 
bony fixation (ankylosis) of the spine, at an unfavorable 
angle, with marked deformity and involvement of the major 
joints (Marie-Strumpell type), or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5286.

A review of the file reveals a long history of lower back 
pain since at least the early 1980's, as well as the fact 
that the veteran had a post-service lower back injury in 
October 1987, after which he started "having severe low back 
pain and right sciatica."  (See private medical record dated 
in December 1987.)  As of August 1988, it was noted that an 
MRI showed a signal loss of both L4-5, L5 and S1 discs, with 
herniation at those levels.  According to an August 1990 
private medical record, the veteran was admitted for a 
complete myelographic evaluation, which showed "no 
significant abnormality of the lumbar area," and only 
minimal spondylolytic changes in the cervical spine.  In 
November 1990, a private medical examination of the veteran's 
back reportedly revealed only a slight decrease in range of 
motion of the lower spine, with no muscle stiffness, and 
straight leg raising to 90 and 80 degrees on the right and 
left, respectively.

The veteran was examined by VA in April 1994, at which time 
he stated that he had been having low back pain, with right 
sciatic radiation, since his days of service in Germany in 
1975.  He also indicated that he had had a chymotrypsin 
procedure in 1988, and a lumbar laminectomy and diskectomy in 
1990, but that he nevertheless had continued to have ongoing 
back pain which was only partially relieved by "special 
injections" by a private doctor every three or four months.  
No specific findings related to the veteran's lumbosacral 
spine were reported, but the examiner indicated that the 
veteran had a definite limp on the right leg, which could 
presumably distort the symmetry of the lumbar spine and cause 
unequal weight distribution, as well as long term wear and 
tear.  He listed the impression as "[c]hronic low back pain 
with right sciatic radiation, status after lumbar 
laminectomy."

VA X-Rays obtained in April 1994 were interpreted as 
revealing five non-rib bearing lumbar type vertebral bodies 
with no evidence of fracture or dislocation, as well as mild 
disc space narrowing at L4-5 and L5-S1, and a bullet fragment 
overlying the right acetabulum. The impression was listed as 
mild lower lumbar degenerative changes.

On VA medical examination in April 1996, a well-healed scar 
was noted midline, from the L3 to the L5 levels, but there 
was no muscle guarding, "as indicated by contraction and 
relaxation on marking time."  There was no postural or fixed 
deformity.  Forward flexion was to 25 degrees, backward 
extension to 15 degrees, left lateral flexion to 15 degrees, 
right lateral flexion to 20 degrees, and turning to the left 
and right, to 20 and 25 degrees, respectively.  Straight leg 
raising was to 80 degrees on each side, and the veteran was 
able to walk on his tiptoes and heels.  Muscle power was full 
("5/5"), and the gait indicated pain in both the right knee 
and the back.  X-Rays, according to the examiner, showed mild 
degenerative changes.  No actual diagnosis was rendered, but 
the subscribing examiner indicated that, in answering the 
instructions on remand, it was his opinion that the low back 
disorder was aggravated by the right knee disorder.

The veteran was examined by a private physician in January 
1997 "for evaluation of joint symptoms."  According to the 
resulting report, the veteran had been disabled for many 
years basically due to his back problems.  On examination, it 
was noted that he was a well-built individual who had 
complete ranges of motion of all the joints of the upper 
extremities, with only minimal trigger areas in the spine, 
and a well-healed scar in the low spine from a previous back 
surgery.  He had good range of motion of the hips and knees.  
No actual diagnosis was recorded.

As previously noted, a private physician provided, in October 
1998, answers to questions in relation to the veteran's 
service-connected right knee and lumbosacral spine 
disabilities.  In this document, the physician indicated 
that, while the veteran had complete ranges of motion of the 
lumbosacral spine, he had a low back disorder, with 
associated pain on extremes of flexion and extension.  He 
also stated that, on examination, there was evidence of 
tenderness near the spine, abnormality of gait, and atrophy 
of the leg muscles, and that the veteran suffered from neck 
and back pain, which was excessively stressed by bending and 
stooping, or carrying heavy objects.  The level of pain or 
discomfort was moderate, and the veteran suffered from severe 
fatigue occasionally, and pain, frequently.  The pain 
resulted in his inability to perform normal working movements 
of the body with natural excursion, as well as less movement 
than normal, weakened movement, and excess fatigability.

Also as noted earlier, the above private physician expressed 
his opinion to the effect that the veteran was so impaired 
from his service-connected disabilities as to be unable to 
perform any work on a regular sustained basis, and that his 
service connected disability over the years had created a 
psychological response, severe and incapacitating, for which 
he was in receipt of Social Security disability benefits on a 
permanent basis.  Also, in his September 1998 cover letter to 
the same questionnaire, he indicated that the fact that the 
veteran ambulated protecting his right lower extremity 
created an excessive amount of stress on his lumbosacral 
spine that created "instability, pain and discomfort in this 
area." He thereafter expressed his opinion to the effect 
that, due to his service-connected disabilities of the right 
knee and lumbosacral spine, the veteran was "definitely 100% 
incapacitated, disabled to work."

The subscriber of the May 25, 1999, private medical 
examination report stated that the veteran presented with a 
history of lower back pain dating back to his years of active 
military service.  The veteran, he said, had sustained an 
injury to his lower back in a work-related accident in 1987, 
when he fell off a loading platform, and this had led to his 
undergoing "chemonucleolysis" at the L4-5 and L5-S1 levels 
in 1988, and a lumbar laminectomy and two-level diskectomy, 
thereafter.  Since that time, he had continued to have severe 
low back pain, for which he had required almost constant 
treatment by orthopedic surgeons and family practitioners.  
On current examination, the scar on the veteran's lower back 
was nontender and measured approximately four inches, but 
there was considerable tenderness in the midline of the 
lumbar area at both the L4-5 and L5-S1interspaces, as well as 
a markedly limited range of motion of the lumbar spine, 
specifically measuring 30 degrees of forward flexion, five 
degrees of hyperextension, 10 degrees of rotation, 
bilaterally, and 15 degrees of lateral bending, also 
bilaterally, all of which were accomplished with facial 
grimaces and exclamations of discomfort.

According to the above report, the neurological examination 
of the veteran's lower extremities revealed weakness of 
dorsiflexion of the foot and left great toe, and a positive 
left straight leg raising test, although there were no 
pathological reflexes in the lower extremities.  
Anterior/posterior and lateral roentgenograms of the lumbar 
spine revealed narrowing of the L4-5 and L5-S1 interspaces, 
quite marked at the L5-S1 interspace, with considerable 
sclerosis of the facet joints at the L5-S1 interspace and 
slight sclerosis and spurring at the facet joints at the L4-5 
interspace.  The pertinent impression was listed as 
osteoarthritis of the lumbar spine, and the examiner further 
opined that the veteran did have significant osteoarthritis 
of the lumbar spine, with significant muscular ligamentous 
and tendinous compromise of that area.

As discussed above, the medical evidence in the file reveals 
that, as far back as the early 1980's, the veteran was 
already having problems with his lower back, which 
intensified when he had his work-related accident in 1987, 
but were treated by surgeries in 1988 and 1990.  The veteran 
continued to receive medical treatment for his lower back 
pain throughout the years and, as late as 1997, a private 
physician noted that there were only minimal trigger areas in 
the spine, and good range of motion of the hips and knees.  
It is not shown by the record, therefore, that, between 
November 20, 1990, and just prior to October 5, 1998, the 
service-connected lumbosacral spine disability was productive 
of ankylosis, severe limitation of the motion of the lumbar 
spine, severe lumbosacral strain, or severe, or pronounced, 
intervertebral disc syndrome, with at least evidence of 
recurring attacks and only intermittent relief.

However, on October 5, 1998, VA received competent medical 
data demonstrating a much more severe degree of disability in 
the veteran's lumbosacral spine, as demonstrated by objective 
findings of severe limitation of motion, severe lumbosacral 
strain, persistent symptoms of sciatic neuropathy, radiologic 
evidence of degenerative arthritis, as well as objective 
evidence of chronic pain, swelling, weakened movement, and 
excess fatigability.  This symptomatology was considered so 
severe as to essentially preclude the veteran from working.  
Therefore, the Board finds, resolving any reasonable doubt in 
favor of the veteran, and based on the holding by the Court 
in DeLuca, that the functional impairment in the veteran's 
lumbosacral spine was productive, as of October 5, 1998, of a 
pronounced intervertebral disc syndrome.

In view of the above finding, the Board concludes that the 
schedular criteria for an initial rating exceeding 20 percent 
for the service-connected lumbosacral spine disability, 
secondary to the service-connected right knee disability, 
were not met as of November 20, 1990, and that the schedular 
criteria for a 60 percent rating for the same disability were 
met as of October 5, 1998.

Finally, the Board notes that a referral to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for additional consideration of this particular 
claim for a possible extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) is unnecessary at this time, insofar as the 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.

Third Issue
Entitlement to a total rating based on individual 
unemployability
due to service-connected disabilities:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability:  (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.   38 C.F.R. 
§ 4.16(a); see also 38 C.F.R. §§ 3.340(a), 3.341(a).

In the present decision, the Board has determined that the 
service-connected lumbosacral spine disability met the 
schedular criteria for a 60 percent rating as of October 5, 
1998, and has also determined that the service-connected 
right knee disability meets the schedular criteria for a 30 
percent rating.  The above mentioned requisite of one 
disability rated at 40 percent or more, with additional 
service-connected disability sufficient to bring the combined 
schedular rating to 70 percent or more is therefore met, even 
if the 10 percent that the RO has historically subtracted 
from the rating for the lumbosacral spine disability were 
subtracted from the 60 percent that has been hereby granted:  
i.e., Under either factual situation, the combined rating 
would be of 70 percent.  See, 38 C.F.R. § 4.25, Combined 
Ratings Table.

Since the veteran meets the minimum schedular criteria 
required by 4.16(a) for further consideration of a request 
for a grant of a total rating based on individual 
unemployability, it only remains to be determined on appeal 
whether it is shown by the record that the veteran is indeed 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities, as claimed 
on appeal.

At the June 1997 Travel Board Hearing, the veteran indicated 
that he had been found disabled, for Social Security 
Administration purposes, since 1987.  He thereafter stated, 
in his official form requesting a total rating based on 
individual unemployability, VA Form 21-8940, dated in August 
1997, that he had become too disabled to work in January 
1988, that he had had to leave his last job or 
self/employment because of his disability, and that he had 
tried to secure gainful employment between 1989 and 1991 at 
the Georgia Department of Labor, but that his efforts had 
been unsuccessful.  (The Board notes that this allegation is 
supported by an October 1991 letter from the Georgia 
Department of Human Resources, Division of Rehabilitation 
Services, notifying the veteran that "[y]our case will be 
closed because your handicap is too severe for employment.")  
The veteran also stated in his VA Form 21-8940 that he had a 
High School General Equivalency Degree (G.E.D.), as well as 
six months of college, with additional training as a 
carpenter.

The evidence in the file, which includes several reports of 
medical examinations, some of which were discussed earlier in 
this decision, confirms that the veteran has not worked at 
least since 1987, and that he has historically told all 
physicians who have examined him that he cannot work because 
of his service-connected disabilities of the right knee and 
lumbosacral spine.  Also, and more importantly, as discussed 
earlier in this decision, there is at least one medical 
opinion in the file indicating that the veteran is "100% 
incapacitated, disabled to work," due to his service-
connected disabilities.  Therefore, the Board finds that it 
is reasonably shown that the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.

In view of the above finding, the Board concludes that a 
total rating based on individual unemployability due to 
service-connected disabilities is warranted.




CONTINUED ON THE NEXT PAGE

ORDER

1.  A 30 percent rating for the service-connected right knee 
disability, status post medial meniscectomy, with atrophy, is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits.

2.  An initial rating exceeding 20 percent for the service-
connected lumbosacral spine disability, secondary to the 
service-connected right knee disability, is denied.

3.  A 60 percent rating for the service-connected lumbosacral 
spine disability, secondary to the service-connected right 
knee disability, is granted, effective from October 5, 1998, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

4.  A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

